Citation Nr: 0626821	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.	Entitlement to a rating in excess of 10 percent for a 
status post left knee partial medial/lateral 
meniscectomy, to include whether there is entitlement to 
a separate compensable rating for arthritis, scarring or 
other impairment.

2.	Whether there was clear and unmistakable error (CUE) in 
a March 15, 1996 rating decision that reduced the 
disability evaluation assigned to the veteran's service-
connected status post left knee partial medial/lateral 
meniscectomy from 10 percent to noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from May 1987 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board notes that in his January 2004 
substantive appeal, the veteran requested to testify at a 
hearing before a Veterans Law Judge.  He was scheduled for 
such a hearing in June 2004, but failed to report and did not 
request that the hearing be rescheduled.  As such, the Board 
is of the opinion that all due process requirements were met 
regarding the veteran's hearing request.

As well, in a January 2004 memorandum to the RO, the 
veteran's service representative said that the veteran wished 
to file a claim for a temporary total rating based upon left 
knee surgery, and submitted private medical records, dated 
from June to September 2002, in support of the claim.  
However, the Board notes that, in an August 2002 rating 
decision, the RO granted a temporary total rating for the 
veteran's July 2002 left knee surgery and, in an October 2002 
decision, the RO extended that rating from September to 
October 2002.  As a temporary total rating was previously 
assigned for the July 2002 surgery that is described in the 
recently submitted records, either the veteran or his 
representative should contact the RO and clarify what claim, 
if any, is now sought. 

The issue of whether there was CUE in the March 15, 1996 
rating decision that assigned a noncompensable evaluation for 
the veteran's service-connected left knee disability, and the 
matter of whether separate compensable evaluations are 
warranted for left thigh atrophy and painful surgical scars 
associated with the service-connected left knee disability, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
reflects that the veteran's service-connected left knee 
disability has resulted in cartilage removal; and there 
are findings of limitation of motion (0 degrees of 
extension and 125 degrees of flexion).

2.	There is x-ray evidence of post-traumatic arthritis of 
the left knee productive of painful motion as described.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for a status post left knee partial medial/lateral 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5259 (2005).

2. The schedular criteria for an additional and separate 10 
percent rating, but no more, for post-traumatic arthritis of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DCs 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App.  473 (2006), that held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  However, in the instant case, as 
the veteran's increased rating claim is being denied, no 
disability rating or effective date will be assigned.  
Further, although the Board is granting a separate 10 percent 
evaluation for arthritis of the left knee, no effective will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  The RO will provide 
appropriate notice as to effective date to be assigned prior 
to the making of a decision on the matter.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim.  

In August 2003, prior to the September 2003 rating decision, 
the RO provided the appellant with correspondence essentially 
outlining its duty-to-assist requirements.  Further, in the 
September 2003 rating action that denied an increased rating 
appellant was instructed what the bases for the assigned 
ratings was, and why a higher rating was not for assignment.  
Thus he was put on notice of the information needed for a 
higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
January 2004 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.	Factual Background

Service connection for status post left knee partial 
medial/lateral meniscectomy was awarded in a February 1994 
rating decision that granted a l0 percent evaluation for the 
knee disability.  The RO reached its determination, in large 
measure, based upon a review of private medical records that 
show the veteran underwent left knee anterior cruciate 
ligament (ACL) repair in October 1985, and service medical 
records that show he reinjured his knee in service, 
necessitating an arthroscopy in March 1992 and an ACL 
reconstruction in April 1992.  

In the March 1996 rating decision, a noncompensable 
disability evaluation was assigned for the veteran's service-
connected left knee disability and, in August 2002, a 10 
percent evaluation was reassigned for the left knee 
disability.

In July 2003, the RO received the veteran's current claim for 
an increased rating.  Private and VA medical records and 
examination reports, dated from June 2002 to September 2004, 
some duplicative of that previously considered by the RO, are 
associated with the claims file.

The private medical records from S.A.G., M.D., an 
orthopedist, dated from June to September 2002, reflect that 
in July 2002, Dr. G. performed an arthroscopic partial medial 
meniscectomy on the veteran's left knee to repair a complex 
tear of the posterior horn of the medial meniscus. 

In September 2003, the veteran, who was 35 years old, 
underwent VA examination performed by a physician's 
assistant.  According to the examination report, the veteran 
underwent about four left knee surgeries.  He saw Dr. G., an 
orthopedist, although not currently.  The veteran complained 
of knee pain and of his knee going out.  He rated his daily 
knee pain as a 7 on a scale from 0 to 10, and said the pain 
lasted for hours.  Running aggravated his left knee and 
staying off his feet relieved the knee pain.  He used a 
neoprene sleeve for support as needed.  He was a mail handler 
but currently ran a stamp cancellation machine for some time.  
He hunted for sport and remained independent in his 
activities of daily living.  He had a normal gait pattern.  

On examination, range of motion of the left knee was from 0 
to 135 degrees.  Mild crepitus was palpable at active range 
of motion and, "ligamentous wise", he was stable.  The 
veteran complained of pain more on the medial joint line.  
There was mild crepitus palpable with active joint flexion 
and extension.  Three old surgical scars were noted, two on 
the knee and one along the distal lateral thigh that was his 
very first surgical site.  None of the scars were adherent or 
tender.  There was no joint effusion detected.  There was no 
ligamentous laxity noted on manipulations.  McMurray's test 
was negative.  X-rays taken at the time were unchanged since 
films taken in June and December 2002.  The diagnosis was 
chronic left knee pain after ACL repair and left partial 
medial meniscectomy without new pathology evidence.    

In November 2003, the veteran was examined by a physician in 
the VA outpatient orthopedic clinic.  According to this 
record, the veteran complained of persistent left knee pain 
and increased instability over the last year.  The veteran's 
knee bothered him with any activity.  He took Tylenol rather 
than Ibuprofen because he was concerned about becoming 
dependent on pain medication.  The veteran gave a history of 
an ACL tear and reconstruction in 1986 with a re-tear and re-
reconstruction in 1993.  He had multiple other arthroscopies 
for what appeared to be debridement, most recently in July 
2002, when he said he had a medial meniscal debridement.  The 
veteran said the last surgery did not help and he reported 
increased and daily pain since that time.  It was noted that 
the veteran worked as a mail handler.  

On examination, range of motion of the left knee was from 0 
to 125 degrees.  The veteran had no effusions.  His medial 
joint line was nontender.  He had some slight anterior 
lateral joint line tenderness, and he was more tender over 
the proximal anterior tibia.  The veteran had a couple of 
midline scars, and a lateral proximal scar from over the top 
screw.  He was minimally tender over this proximal scar.  He 
had a 1+Lachman sign with a stable endpoint.  He was stable 
to varus and valgus stress testing.  X-rays revealed some 
mild osteoarthritic changes in the medial side with some 
squaring in condyles as well as osetophyte.  The clinical 
impression was multiple knee surgeries but few physical 
findings and the etiology of the veteran's pain was unclear.  

The private medical records from Dr. G., dated from February 
to September 2004, indicate that when seen in February, the 
veteran reported ongoing left knee problems since his last 
surgery when he had a medial meniscal tear and osteochondral 
changes of the medial femoral condyle and chondromalacia of 
the patella.  The veteran had increased knee problems in the 
last few months, with swelling and discomfort.  His knee did 
not give way on him.  He took Ibuprofen.  On examination, 
there was mild left knee swelling with medial joint 
tenderness.  There was a grade I Lachman sign and grade II 
pivot shift.  X-rays of the left knee taken that day showed 
mild to moderate degenerative change with affects on all 
three compartments of the knee.  The clinical impression was 
post-traumatic arthritis of the left knee.  Suggested medical 
treatment included a cortisone injection that the veteran 
rejected.  He used a neoprene knee support and took 
prescribed medication.  When seen in April 2004, the veteran 
still complained of knee problems.  On examination, there was 
medial joint tenderness with full mobility with discomfort 
with full flexion; there was no effusion.  Mild swelling was 
noted.  The veteran received a cortisone injection into his 
left knee.

According to the private medical records, in June 2004, the 
veteran told Dr. G. that the cortisone was helpful, but he 
still had knee pain.  Mild swelling with joint tenderness was 
noted on examination.  There was range of motion without 
tenderness.  A July 2004 Addendum to the June 2004 office 
record reflects a diagnosis of post-traumatic arthritis of 
the left knee as per the February 2004 x-rays that showed 
mild to moderate degenerative change involving all three knee 
compartments.  In August 2004, Dr. G. noted that the veteran 
continued to have knee pain and examination revealed joint 
tenderness and mild swelling, with no effusion.  A second 
knee injection with new medication was administered.  When 
seen at the end of August, the veteran reported some 
improvement with the new medication.  There was no swelling 
and he had good mobility.  A third injection was given.  
September 2004 records indicate that the veteran had some 
limited improvement in the knee and he still had discomfort.  
On examination, there was no swelling; there was tenderness 
of the medial joint with range of motion of the knee with 
mild discomfort with flexion.  Another injection was given 
and possible arthroscopic debridement was discussed.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2005).

The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the Rating Schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2005).

The Board recognizes that the court, in DeLuca v. Brown, 8 
Vet. App. at 202, held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Traumatic arthritis is rated as degenerative arthritis under 
38 C.F.R. § 4.71a, DC 5010.  Degenerative or traumatic 
arthritis (established by X-ray findings) will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion but, that would be non-
compensable under a limitation of motion-code, a 10 percent 
rating may be assigned for arthritis of a major joint.  38 
C.F.R. § 4.71a, DCs 5003, 5010.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

Limitation of leg flexion warrants a noncompensable rating 
when limited to 60 degrees, a 10 percent rating when limited 
to 45 degrees, a 20 percent rating when limited to 30 
degrees, and a 30 percent rating when limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260. 

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  38 C.F.R. § 4.71a, DC 5256 (2005).  
Ankylosis in flexion between 10 and 20 degrees is rated 40 
percent disabling.  Id.  Ankylosis in flexion between 20 and 
45 degrees is rated 50 percent disabling.  Id.  Ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more is rated 60 percent disabling. Id. 

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258 (2005).

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5259.

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under DC 5259 
based on semilunar cartilage removal.  The 10 percent rating 
is the highest available rating under this DC.

As noted, above, under DC 5258, a 20 percent rating is 
available provided that there are frequent episodes of 
locking, pain and effusion.  However, the probative clinical 
evidence reflects no reports of locking or effusion.  In this 
regard, it is specifically noted that in September 2003, the 
VA examiner reported no ligamentous laxity and, while in 
November 2003, the veteran complained of instability, 
clinical findings revealed a stable knee; and in February 
2004, Dr. G. noted that the veteran denied his knee giving 
away.  In fact, in November 2003, the VA orthopedist noted 
few physical findings and that the etiology of the veteran's 
pain was unclear.  As such, the probative medical evidence 
demonstrates that a 20 percent rating is not warranted under 
DC 5258.

The September 2003 VA examination report reflects no evidence 
of ankylosis of the right knee, and there is no other 
evidence on file that reflects it.  As such, the veteran's 
left knee disability picture does not more nearly approximate 
a higher rating for ankylosis under DC 5256, as there is 
none.  

However, the Board's analysis does not end here.  The Board 
now considers whether the evidence of record shows the 
veteran to have more nearly approximated the criteria for a 
separate evaluation in addition to the one currently assigned 
under DC 5259.  

Under 38 C.F.R. § 4.14 (2005), the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations or separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  See Esteban v. Brown, at 262.  Knee 
disabilities that manifest both instability and limitation of 
motion symptomatology are entitled to separate ratings for 
all symptomatology.  Id.; VAOPGCPREC 9-98.  Although the 
veteran complained of instances of his knee having given way, 
the objective medical evidence of record, including the 2003 
VA examination report and orthopedic clinic record, and the 
2004 private medical records, reflect that the examiners 
found no evidence of anterior or posterior instability of his 
left knee.  Further, the VA and private records indicate that 
the veteran used a neoprene brace and no laxity was found on 
examination.  Thus, the veteran's left knee disability 
currently does not manifest the criteria for a separate 
evaluation under DC 5257 for subluxation or lateral 
instability.

Separate evaluations may also be assigned for knee disability 
not based on limitation of motion (i.e. semilunar cartilage 
removal under DC 5259) and for that which is limitation of 
motion-related (e.g. arthritis under DC 5003).  VAOPGCPREC 9-
98.

The Board notes that the November 2003 VA x-ray report 
reflects mild osteoarthritis of the patellofemoral joint and 
medial knee joint compartment and, in February 2004, Dr. G. 
diagnosed post-traumatic arthritis of the left knee, based 
upon x-ray findings of mild to moderate degenerative change 
involving all three compartments of the knee.  There is no 
evidence of intercurrent left knee injuries since service.  
In addition, the veteran has some limitation of flexion that 
appears to be associated with his arthritis that was 
confirmed by x-ray.  38 U.S.C.A. § 5107(b).  The veteran's 
left knee limitation of motion (0 degrees of extension and 
125 degrees of flexion in November 2003, but full flexion in 
April 2004) is not severe enough to warrant a compensable 
evaluation under DC 5260 and 5261.  However, there is clear 
evidence of pain and functional loss.  As such, a separate 10 
percent evaluation is warranted for degenerative arthritis of 
the left knee.  38 C.F.R. § 4.71a, DC 5003.  Allowing a 
separate evaluation for arthritis in addition to the 
evaluation for removal of his meniscus does not violate the 
prohibition against pyramiding, and will more adequately 
compensate the veteran for his array of symptoms to include 
functional loss due to pain.  38 C.F.R. §§ 4.3, 4.14, 4.40, 
4.59; VAOPGCPREC 9-98 at pp. 3-4.   

In sum, the Board finds that the veteran is entitled to no 
more than a 10 percent rating for status post left knee 
medial/partial meniscectomy as currently assigned under DC 
5259.  

However, he is also entitled to a separate 10 percent rating, 
but no more, based on arthritis of the left knee with 
limitation of motion with pain (under DC 5010-5003).  The 
benefit of the doubt has been resolved in the veteran's favor 
to this limited extent.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for status post left knee 
partial medial/lateral meniscectomy is denied.

A separate 10 percent rating, but no more, for left knee 
post-traumatic arthritis is granted, subject to the rules and 
regulations governing the award of monetary benefits.


REMAND

First, in his October 2003 notice of disagreement, the 
veteran argued that his service-connected left knee 
disability caused left thigh atrophy.  According to the 
medical evidence, in an August 2002 office record, Dr. G. 
reported findings of significant atrophy of the left thigh.  
It is unclear if this left thigh atrophy causes additional 
disability associated with the service-connected left knee 
disability, such that a separate compensable evaluation 
should be assigned.  As such, the Board believes that the 
veteran should be afforded VA examination to clarify if his 
left thigh atrophy causes any additional disability or is 
related to service.

Second, there appears to be some confusion as to whether the 
medical evidence since the veteran reopened his claim shows 
that the surgical scars of the left knee are poorly nourished 
with repeated ulceration or painful and tender on objective 
demonstration such as to warrant a separate, compensable 
evaluation.  38 C.F.R. § 4.118, DC 7804 (2005).  The record 
reflects that in October 1985 the veteran underwent ACL 
repair on his left knee.  When examined for enlistment into 
service in May 1985, surgical scars of the left knee, 4 
inches and 1/2 inch long, were noted.  A July 1988 service 
medical record describes two well healed scars, a 1 inch scar 
on the left lateral knee, and a 2 1/2 inch scar on the medial 
knee.  In March 1992 the veteran underwent arthroscopy and, 
in April 1992, he underwent ACL reconstruction.  An April 
1992 clinical record describes healed medial peripatellar 
scars and healed arthroscopic portals.  Several post surgical 
non-tender scars on the left knee were noted on an October 
1993 VA examination report. 

As well, the scars observed on VA examination in September 
2003 were found to be non-tender, with no indication of 
adherence.  However, in November 2003 a VA orthopedist noted 
that the veteran was "minimally tender" over a lateral 
proximal scar from over the top screw.  But, in the January 
2004 statement of the case (SOC), the RO associated this 
tender scar with the veteran's pre-service surgery.  
Nevertheless, in his January 2004 substantive appeal, the 
veteran asserted that he had two scars in the same location 
and that his in-service ACL scar was over his old scar.  He 
further argued that during his November 2003 examination, 
there was discussion with the VA orthopedist about removing 
the screws due to the pain and discomfort under the scar.  It 
is unclear if the veteran has tender and painful scars of the 
left knee associated with his service-connected disability.  
The Board believes VA examination is warranted to determine 
the severity and extent of any tender and painful scars 
associated with the veteran's service-connected left knee 
disability.

Third, the Board notes that, in a January 2004 rating 
decision, the RO denied the veteran's claim as to whether 
there was CUE in the March 15, 1996 rating decision that 
assigned a noncompensable rating decision for his left knee 
disability.  Thereafter, in his October 2004 statement he 
argues that he should not have been reduced to a 0 percent 
rating in 1996 and not given a 10 percent rating until 2002.

The Board construes the veteran's October 2004 statement as a 
timely notice of disagreement (NOD) as to the issue of 
whether there was CUE in the March 15, 1996 rating decision.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following actions:

1.	The RO should issue a statement of the case 
regarding the issue of whether there was 
CUE in the March 15, 1996 rating decision 
that reduced the disability evaluation 
assigned to the veteran's service-connected 
left knee disability from 10 percent to 
noncompensable.  Then, if, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to this issue, 
should that claim should be returned to the 
Board.

2.	The RO should send the appellant 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2005), that includes 
an explanation as to the information or 
evidence needed to establish effective date 
and a disability rating for separate 
compensable ratings for tender and painful 
scars of the left knee, and left thigh 
atrophy, due to the service-connected left 
knee disability, as outlined by the court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.	 The veteran should be scheduled for a VA 
dermatology examination to determine the 
current severity of all scars that are 
residuals of his service-connected left 
knee status post left knee partial 
medial/lateral meniscectomy, to include but 
not limited to scars due to surgical 
procedures associated with the service-
connected left knee disability.   Any and 
all scars should be described in terms of 
whether they are unstable, painful on 
examination, or otherwise limit function of 
the affected body part.  The veteran's 
claims file should be made available to the 
examiner prior to examination and the 
examination report should indicate if the 
records were reviewed.  Specifically, the 
examiner is requested to provide the 
following:

a.	the measurement, in square inches or 
square centimeters, of the area or 
areas encompassed by the residual 
scarring;

b.	Whether the associated scarring is 
unstable and/or painful on 
examination;

c.	Whether the associated scarring 
produces limitation of function of the 
affected part;

d.	The measurement of the percentage of 
the entire body affected by the 
postoperative left knee surgical 
residuals;

e.	 The measurement of the percentage of 
exposed areas affected by the 
postoperative left knee surgical 
residuals;

4.	Then, the veteran should be afforded an 
appropriate VA examination, e.g., 
neurologic, orthopedic, to determine the 
severity and extent, and etiology of any 
left thigh atrophy found to be present.  
The veteran's claims file should be made 
available to the examiner prior to 
examination and the examination report 
should indicate if the records were 
reviewed.

a.	The examiner is requested state if the 
veteran has any current left thigh 
atrophy due to his service-connected 
left knee disability.

b.	If any left thigh atrophy is 
diagnosed, the examiner is requested 
to state whether such atrophy causes 
the veteran any additional disability 
and, if so, the examiner is requested 
to describe all manifestations of the 
additional disability caused by the 
left thigh atrophy.

5.	Thereafter, the RO should consider whether 
separate compensable evaluations are 
warranted for painful tender surgical scars 
of the left knee and left thigh atrophy, 
associated with the service-connected left 
knee disability.  If the benefits remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the January 2004 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


